Exhibit 10.1

 

SHARE LENDING AGREEMENT

 

Dated as of November 17, 2005

 

Among

 

COMPUCREDIT CORPORATION (“Lender”),

 

and

 

BEAR, STEARNS INTERNATIONAL LIMITED (“Borrower”), through BEAR, STEARNS & CO.
INC., as agent for Borrower (“Borrowing Agent”),

 

and

 

BEAR, STEARNS & CO. INC., in its capacity as Collateral Agent (as hereinafter
defined).

 

This Agreement sets forth the terms and conditions under which Borrower may,
from time to time, borrow from Lender shares of Common Stock.

 

The parties hereto agree as follows:

 

Section 1.                 Certain Definitions.  The following capitalized terms
shall have the following meanings:

 

“Business Day” means, with respect to any Loan hereunder, a day on which regular
trading occurs in the principal trading market for the Common Stock.

 

“Cash” means any coin or currency of the United States as at the time shall be
legal tender for payment of public and private debts.

 

“Clearing Organization” means The Depository Trust Company, or, if agreed to by
Borrower and Lender, such other Securities Intermediary at which Borrower (or
Borrowing Agent) and Lender maintain accounts.

 

“Closing Price” on any day means, with respect to the Common Stock (i) if the
Common Stock is listed on a U.S. securities exchange registered under the
Exchange Act, is traded on The Nasdaq National Market or is included in the OTC
Bulletin Board Service (operated by the National Association of Securities
Dealers, Inc.), the last reported sale price, regular way, in the principal
trading session on such day on such market on which the Common Stock is then
listed or is admitted to trading (or, if the day of determination is not a
Business Day, the last preceding Business Day) and (ii) if the Common Stock is
not so listed or admitted to trading or if the last reported sale price is not
obtainable (even if the Common Stock is listed or admitted to trading on such
market), the average of the bid prices for the Common Stock obtained from as
many dealers in the Common Stock (which may include Borrower or its affiliates),
but not exceeding three, as shall furnish bid prices available to the Lender.

 

--------------------------------------------------------------------------------


 

“Collateral” means any Cash or Non-Cash Collateral.  Each of the parties to this
Agreement hereby agree that Cash and each item within the definition of Non-Cash
Collateral shall be treated as a “financial asset” as defined by
Section 8-102(a)(9) of the UCC.

 

“Collateral Account” means the securities account of the Collateral Agent
maintained on the books of Bear, Stearns & Co. Inc., as securities intermediary,
and designated “Bear, Stearns & Co. Inc., as Collateral Agent of CompuCredit
Corporation, as pledgee of Bear, Stearns International Limited, as Borrower of
Loaned Shares.”  Any Collateral deposited in the Collateral Account shall be
segregated from all other assets and property of the Collateral Agent, which
such segregation may be accomplished by appropriate identification on the books
and records of Collateral Agent, as a “securities intermediary” within the
meaning of the UCC.  The Securities Intermediary acknowledges that the
Collateral Account is maintained for the Collateral Agent and undertakes to
treat the Collateral Agent as entitled to exercise the rights that comprise the
Collateral credited to the Collateral Account.

 

“Collateral Agent” means Bear, Stearns & Co. Inc., in its capacity as collateral
agent for Lender hereunder, or any successor thereto under Section 20.

 

“Collateral Percentage” means 100%.

 

“Convertible Notes” means the $300,000,000 aggregate principal amount at
maturity of Convertible Senior Notes due 2035 issued by Lender, or up to
$350,000,000 aggregate principal amount maturity to the extent the option to
purchase additional Convertible Notes is exercised in full (the “Option”).

 

“Common Stock” means shares of Common Stock, no par value, of Lender, or any
other security into which the Common Stock shall be exchanged or converted as
the result of any merger, consolidation, other business combination,
reorganization, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy), in each case
not involving an Unaffiliated Third Party.

 

“Credit Downgrade” occurs when the Borrower receives a rating for its long term,
unsecured and unsubordinated indebtedness that is below A- by Standard and
Poor’s Ratings Group, or its successor (“S&P”), or below A3 by Moody’s Investors
Service, Inc., or its successor (“Moody’s”), or, if either S&P or Moody’s ceases
to rate such debt, an equivalent or lower rating by a substitute rating agency
mutually agreed upon by the Lender and the Borrower.

 

“Credit Upgrade” occurs when the Borrower receives a rating for its long term,
unsecured and unsubordinated indebtedness that is A- or better by S&P or A3 or
better by Moody’s, or, if either S&P or Moody’s ceases to rate such debt, an
equivalent or higher rating by a substitute rating agency mutually agreed upon
by the Lender and the Borrower.

 

“Cutoff Time” shall mean 10:00 a.m. in the jurisdiction of the Clearing
Organization, or such other time on a Business Day by which a transfer of Loaned
Shares must be made by Borrower or Lender to the other, as shall be determined
in accordance with market practice.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

“Loan Availability Period” means the period beginning with the date of issuance
of the Convertible Notes and ending on the earlier of (i) November 17, 2035,
(ii) the date as of which the Lender has notified the Borrower in writing of its
intention to terminate this Agreement at any time after the entire principal
amount of Convertible Notes ceases to be outstanding, whether as a result of
conversion, redemption, repurchase, cancellation or otherwise and (iii) the date
on which this Agreement shall terminate in accordance with the terms of this
Agreement.

 

“Loaned Shares” means shares of Common Stock transferred in a Loan hereunder
until such Common Stock (or identical Common Stock) is transferred back to
Lender hereunder.  If, as the result of a stock dividend, stock split or reverse
stock split, the number of outstanding shares of Common Stock is increased or
decreased, then the number of outstanding Loaned Shares shall be proportionately
increased or decreased, as the case may be.  If any new or different security
(or two or more securities) shall be exchanged for the outstanding shares of
Common Stock as the result of any reorganization, merger, consolidation,
reclassification, recapitalization or other corporate action (including, without
limitation, a reorganization in bankruptcy) not involving an Unaffiliated Third
Party, such new or different security (or such two or more securities
collectively) shall, effective upon such exchange, be deemed to become a Loaned
Share in substitution for the former Loaned Share for which such exchange is
made.

 

“Market Value” on any day means (i) with respect to Common Stock, the most
recent Closing Price of the Common Stock prior to such day and (ii) with respect
to any Collateral that is (a) Cash, the face amount thereof, (b) a letter of
credit, the undrawn amount thereof and (c) any other security or property, the
market value thereof, as determined by the Collateral Agent, in accordance with
market practice for such securities or property, based on the price for such
security or property as of the most recent close of trading obtained from a
generally recognized source or the closing bid quotation at the most recent
close of trading obtained from such source, plus accrued interest to the extent
not included therein, unless market practice with respect to the valuation of
such securities or property in connection is to the contrary.

 

“Maximum Number of Shares” means 6,624,275 shares of Common Stock, subject to
the following adjustments:

 

(a)           If, as the result of a stock dividend, stock split or reverse
stock split, the number of outstanding shares of Common Stock is increased or
decreased, the Maximum Number of Shares shall, effective as of the payment or
delivery date of any such event, be proportionally increased or decreased, as
the case may be.

 

(b)           If, pursuant to a merger, consolidation, other business
combination, reorganization, reclassification, recapitalization or other
corporate action (including, without limitation, a reorganization in
bankruptcy), in each case involving an Unaffiliated Third Party, the Common
Stock is exchanged for or converted into cash, securities or other property, the
Maximum Number of Shares shall be reduced to zero on the effective date of such
event.

 

(c)           If Lender issues any shares of Common Stock upon conversion of any
Convertible Notes, the Maximum Number of Shares shall, effective as of the
delivery date of such shares of Common Stock, be reduced by the number of shares
so delivered upon conversion.

 

3

--------------------------------------------------------------------------------


 

(d)           Upon the termination of any Loan pursuant to Section 6(a) the
Maximum Number of Shares shall be reduced by the number of Loaned Shares
surrendered by Borrower to Lender; provided that if the number of Loaned Shares
offered and sold by Borrower in a registered public offering under the
Securities Act of 1933, as amended, on or about the date of this Agreement is
less than 6,624,275 (the “Unsold Amount”), any termination of a Loan of the
Unsold Amount prior to May 17, 2006, shall not so reduce the Maximum Number of
Shares.

 

(e)           Notwithstanding the foregoing, if on December 6, 2005, the Option
is not closed, the Maximum Number of Shares shall be reduced to 5,667,950 and if
at such date the number of Loaned Shares exceeds the Maximum Number of Shares,
then such number of Loaned Shares in excess of the Maximum Number of Shares
shall be delivered to Lender pursuant to Section 13 hereof.

 

“Non-Cash Collateral” means (i) any evidence of indebtedness issued, or directly
and fully guaranteed or insured, by the United States of America or any agency
or instrumentality thereof; (ii) any deposits, certificates of deposit or
acceptances of any institution which is a member of the Federal Reserve System
having combined capital and surplus and undivided profits of not less than $500
million at the time of deposit (and which may include the Collateral Agent or
any affiliate of the Collateral Agent so long as the Collateral Agent is other
than Borrower or an affiliate of Borrower); (iii) any investments of any Person
that is fully and unconditionally guaranteed by a bank referred to in clause
(ii); (iv) any repurchase agreements and reverse repurchase agreements relating
to marketable direct obligations issued or unconditionally guaranteed by the
United States of America or issued by any agency thereof and backed as to timely
payment by the full faith and credit of the United States of America;
(v) commercial paper of any corporation incorporated under the laws of the
United States or any State thereof that is rated “investment grade” A-1 by
Standard & Poor’s Rating Group, a division of McGraw Hill Inc., or any successor
thereto, or P-1 by Moody’s Investors Services, Inc., or any successor thereto;
(vi) any money market funds (including, but not limited to, money market funds
managed by the Collateral Agent or an affiliate of the Collateral Agent)
registered under the Investment Company Act of 1940, as amended; (vii) any
letter of credit issued by a bank referred to in clause (ii); and (viii) all
proceeds of the foregoing; provided that in no event shall Non-Cash Collateral
include “margin stock” as defined by Regulation U of the Board of Governors of
the Federal Reserve System.

 

“Pledge Period” means any period beginning on a Pledge Date and to the extent
such Pledge Date occurred as a result of a Credit Downgrade ending on the
earlier of (i) the Business Day immediately following the day on which Borrower
notifies Lender and Collateral Agent that a Credit Upgrade has occurred and
(ii) the date on which this Agreement shall terminate in accordance with the
terms of this Agreement.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof and as it may be amended from time to time.

 

“Unaffiliated Third Party” shall mean, with respect to any transaction by the
Lender, any person that the Lender does not “control” (as that term is defined
by Rule 12b-2 under the Exchange Act) immediately prior to the transaction.

 

4

--------------------------------------------------------------------------------


 

“Securities Intermediary” means a “securities intermediary” as defined by
Section 8-102(a)(14) of the UCC.

 

Section 2.                 Loans Of Shares; Transfers of Loaned Shares.

 

(a)           Subject to the terms and conditions of this Agreement, Lender
hereby agrees to make available for borrowing by Borrower, at any time and from
time to time, during the Loan Availability Period, shares of Common Stock up to,
in the aggregate, the Maximum Number of Shares.

 

(b)           Subject to the terms and conditions of this Agreement, Borrower
may, from time to time, by written notice to Lender (a “Borrowing Notice”), seek
to initiate a transaction in which Lender will lend Loaned Shares to Borrower
through the issuance by Lender of such Loaned Shares to Borrower upon the terms,
and subject to the conditions, set forth in this Agreement (each such issuance
and loan, a “Loan”).  Such Loan shall be confirmed by a schedule and receipt
listing the Loaned Shares provided by Lender to Borrower (the “Confirmation”). 
Such Confirmation shall constitute conclusive evidence with respect to the Loan,
including the number of shares of Common Stock that are the subject of the Loan,
to which the Confirmation relates, unless a written objection to the
Confirmation specifying the reasons for the objection is received by Lender
within five Business Days after the delivery of the Confirmation to Borrower;
provided that in no event shall the delivery of the Confirmation or any such
objection thereto delay the transfer of Loaned Shares to which a Borrowing
Notice relates pursuant to clause (d) below.

 

(c)           Notwithstanding anything to the contrary in this Agreement,
Borrower shall not be permitted to borrow, and may not initiate a Loan hereunder
with respect to, any shares of Common Stock at any time to the extent that
Borrower determines that any Loan of such shares of Common Stock shall cause
Borrower to become, directly or indirectly, a “beneficial owner” (within the
meaning of Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder, a “Beneficial Owner”) of more than 9.9% of the shares of
Common Stock outstanding at such time.  Under no circumstances shall Lender be
liable to Borrower for any Loan in contravention of this Section 2(c).

 

(d)           Lender shall transfer Loaned Shares to Borrower on or before the
Cutoff Time on the date specified in the Borrowing Notice for the commencement
of the Loan, which date shall not be earlier than the third Business Day
following the receipt by Lender of the Borrowing Notice.  Delivery of the Loaned
Shares to Borrower shall be made in the manner set forth under Section 13 below.

 

Section 3.                 Collateral.

 

(a)           Unless otherwise agreed by Borrower and Lender, Borrower shall, no
later than 10:00 a.m. New York time on the second Business Day immediately
following any day on which a Credit Downgrade has occurred, transfer to
Collateral Agent, for deposit to the Collateral Account, Collateral with a
Market Value at least equal to the Collateral Percentage of the Market Value of
the Loaned Shares as of the close of business on the Business Day immediately
preceding such transfer (any such date, a “Pledge Date”).

 

5

--------------------------------------------------------------------------------


 

(b)           During any Pledge Period, any Collateral transferred by Borrower
to Collateral Agent shall be security for Borrower’s obligations in respect of
the Loaned Shares and for any other obligations of Borrower to Lender
hereunder.  Borrower on the Pledge Date pledges with, assigns to, and grants
Collateral Agent for the benefit of Lender a continuing first priority security
interest in, and a lien upon, the Collateral, which shall attach upon the
transfer of the Loaned Shares by Lender to Borrower and which shall cease upon
the transfer of the Loaned Shares by Borrower to Lender, a Credit Upgrade or
upon the transfer of any such Collateral to Borrower in accordance with the
terms of this Agreement.  In addition to the rights and remedies given to Lender
hereunder, Lender shall have all the rights and remedies of a secured party
under the UCC.  To provide for the effectiveness, validity, perfection and
priority of Lender’s rights as a secured party, Borrower acknowledges that
Collateral Agent has obtained control of any financial assets included in the
Collateral (or shall have obtained control upon posting of such Collateral
pursuant to the terms contained herein) within the meaning of Sections 8-106 and
9-106 of the UCC.  Collateral Agent acknowledges that it has control of the
Collateral (or shall have control upon posting of such collateral pursuant to
the terms contained herein) on behalf of Lender within the meaning of
Section 8-106(d)(1) of the UCC.  Notwithstanding anything to the contrary
herein, Lender may not use or invest the Collateral and Collateral Agent shall
take no instruction from Lender regarding the use or investment of Collateral. 
Promptly upon the termination of any Pledge Period, the Collateral Agent shall
release to the Borrower all of the Collateral.

 

(c)           Except as otherwise provided herein, upon the transfer to Lender
of Loaned Shares pursuant to Section 6, Collateral Agent shall release to
Borrower Collateral with a Market Value equal to the Collateral Percentage of
the Market Value of the Loaned Shares so transferred but only to the extent that
immediately following such transfer of Collateral, no Collateral Deficit would
exist.  Such transfer of Collateral shall be made no later than the Cutoff Time
on the day the Loaned Shares are transferred, or if such day is not a day on
which a transfer of such Collateral may be effected under Section 13, or if the
transfer of Loaned Shares by Lender to Borrower occurs after the Cutoff Time on
such day, then in each case the next day on which such a transfer may be
effected.

 

(d)           If Borrower transfers Collateral to Collateral Agent, as provided
in this Section 3, and Lender does not transfer the Loaned Shares to Borrower,
Borrower shall have the absolute right to the return of the Collateral; and if
Lender transfers Loaned Shares to Borrower and Borrower does not transfer
Collateral to Collateral Agent as provided in this Section 3, Lender shall have
the absolute right to the return of the Loaned Shares.

 

(e)           Borrower may, upon notice to Lender and Collateral Agent,
substitute Collateral for Collateral securing any Loan or Loans; provided that
such substituted Collateral shall have a Market Value such that the aggregate
Market Value of such substituted Collateral, together with all other Collateral,
shall equal or exceed the Collateral Percentage of the Market Value of the
Loaned Shares as of the date of such substitution.

 

Section 4.                 Mark To Market.

 

(a)           During any Pledge Period, if at the close of trading on any
Business Day during the Loan Availability Period the aggregate Market Value of
all Collateral shall be less

 

6

--------------------------------------------------------------------------------


 

than the Collateral Percentage of the Market Value of all the outstanding Loaned
Shares (a “Collateral Deficit”), Lender may, by notice to Borrower and
Collateral Agent, demand that Borrower transfer to Collateral Agent, for deposit
to the Collateral Account, no later than the following Business Day, additional
Collateral so that the Market Value of such additional Collateral, when added to
the Market Value of all other Collateral, shall equal or exceed the Collateral
Percentage of the Market Value of the Loaned Shares on such Business Day of
determination.

 

(b)           During any Pledge Period, if at the close of trading on any
Business Day during the Loan Availability Period the aggregate Market Value of
all Collateral shall be greater than the Collateral Percentage of the Market
Value of all the outstanding Loaned Shares (a “Collateral Excess”), Borrower
may, by notice to Lender and Collateral Agent, demand that Collateral Agent
transfer to Borrower such amount of the Collateral selected by Borrower so that
the Market Value of the Collateral, after deduction of such amounts, shall
thereupon be at least equal to the Collateral Percentage of the Market Value of
the Loaned Shares on such Business Day of determination; provided however that
with respect to clauses (a) and (b), the Collateral Agent will promptly give
Lender a statement setting forth the Market Value of all Collateral upon
Lender’s request and Lender shall have the right to audit the Market Value of
all Collateral.

 

(c)           Notwithstanding the foregoing, with respect to any outstanding
Loans secured by Collateral, the respective rights of Lender and Borrower under
Section 4(a) and Section 4(b) may be exercised only where a Collateral Excess or
Collateral Deficit exceeds 2% of the Market Value of the Loaned Shares.

 

Section 5.                 Loan Fee.  Borrower agrees to pay Lender a single
loan fee per Loan (a “Loan Fee”) equal to $0.001 per Loaned Share.  The Loan Fee
shall be paid by Borrower on or before the time of transfer of the Loaned Shares
pursuant to Section 2(d) on a delivery-versus-payment basis through the
facilities of the Clearing Organization.

 

Section 6.                 Loan Terminations.

 

(a)           Borrower may terminate all or any portion of a Loan on any
Business Day by giving written notice thereof to Lender and transferring the
corresponding number of Loaned Shares to Lender, without any consideration being
payable in respect thereof by Lender to Borrower.

 

(b)           All outstanding Loans, if any, on the last day of the Loan
Availability Period shall terminate on the first Business Day following the last
day of the Loan Availability Period (the “Facility Termination Date”) and all
outstanding Loaned Shares shall be delivered by Borrower to Lender, without any
consideration being payable in respect thereof by Lender to Borrower, no later
than the fifth Business Day following the Facility Termination Date.

 

(c)           If on any date, the number of Loaned Shares exceeds the Maximum
Number of Shares, the number of Loaned Shares in excess of the Maximum Number of
Shares shall be delivered by Borrower to Lender, without any consideration being
payable in respect thereof by Lender to Borrower, no later than the third
Business Day following such date (the “Conversion Notice Period”).  Upon receipt
of a conversion notice from any holder of

 

7

--------------------------------------------------------------------------------


 

Convertible Notes, Lender shall notify Borrower within five Business Days of
such conversion notice.  If Lender fails to provide Borrower with such notice
and as a result of complying with such Section 6(c), Borrower would become a
Beneficial Owner of more than 9.9% of the shares of Common Stock outstanding at
such time, then Borrower shall be permitted to extend the Conversion Notice
Period for no longer than such time to allow Borrower to return such Loaned
Shares, through one transaction or a series of transactions, without causing
Borrower to become, directly or indirectly a Beneficial Owner of more than 9.9%
of the shares of Common Stock outstanding at such time.

 

(d)           If a Loan is terminated upon the occurrence of a Default as set
forth in Section 11, the Loaned Shares shall be delivered by Borrower to Lender,
without any consideration being payable in respect thereof by Lender to
Borrower, no later than the third Business Day following the termination date of
such Loan as provided in Section 11.

 

Section 7.                 Distributions.

 

(a)           If at any time when there are Loaned Shares outstanding under this
Agreement, Lender pays a cash dividend or makes a cash distribution in respect
of its outstanding Common Stock to the then holder or holders of such Loaned
Shares, Borrower shall pay to Lender (whether or not Borrower is a holder of any
or all of the outstanding Loan Shares), within one Business Day after the
payment of such dividend or distribution, an amount in cash equal to the product
of (i) the amount per share of such dividend or distribution and (ii) the number
of Loaned Shares on which the dividend or distribution was paid.

 

(b)           If at any time when there are Loaned Shares outstanding under this
Agreement, Lender makes a distribution in respect of its outstanding Common
Stock in property or securities, including any options, warrants, rights or
privileges in respect of securities (other than a distribution of Common Stock,
but including any options, warrants, rights or privileges exercisable for,
convertible into or exchangeable for Common Stock) to the then holder or holders
of such Loaned Shares (a “Non-Cash Distribution”), Borrower shall deliver to
Lender (whether or not Borrower is a holder of any or all of the outstanding
Loan Shares) in kind, within one Business Day after the date of such Non-Cash
Distribution, the property or securities distributed in an amount equal to the
product of (i) the amount per share of Common Stock of such Non-Cash
Distribution and (ii) the number of Loaned Shares on which such Non-Cash
Distribution was made.

 

(c)           Any interest, cash distribution or cash dividend made on or in
respect of any Collateral for any Loan hereunder, shall, subject to (e) below,
be delivered by the Collateral Agent to Borrower, on the date such interest,
cash distribution or cash dividend is received by the Collateral Agent.

 

(d)           Any non-cash distributions or dividend made on or in respect of
any Collateral for any Loan hereunder shall, subject to (e) below, be delivered
by the Collateral Agent to Borrower on the date such non-cash distribution or
dividend is received by the Collateral Agent.

 

8

--------------------------------------------------------------------------------


 

(e)           If the cash or other property received by the Collateral Agent
under the provisions of paragraph (c) or (d) of this Section 7 qualifies as
Collateral, to the extent that a transfer of such cash or other property to
Borrower by the Collateral Agent would give rise to a Collateral Deficit, the
Collateral Agent shall (only to the extent of any such Collateral Deficit) not
make such transfer of cash or other property in accordance with this Section 7,
but shall in lieu of such transfer immediately credit the amounts that would
have been transferable under this Section 7 to the Collateral Account.

 

Section 8.                 Rights in Respect of Loaned Shares.

 

Subject to the terms of this Agreement, and except as otherwise agreed by
Borrower and Lender, Borrower, insofar as it is the record owner of Loaned
Shares, shall have all of the incidents of ownership in respect of any such
Loaned Shares until such Loaned Shares are required to be delivered to Lender in
accordance with the terms of this Agreement, including the right to transfer the
Loaned Shares to others.  Borrower agrees that it or any of its affiliates that
are the record owner of any Loaned Shares will not vote such Loaned Shares or
any matter submitted to a vote of Lender’s shareholders but shall instead grant
a proxy to Lender to vote such Loaned Shares.

 

Section 9.                 Representations and Warranties.

 

(a)           Each of Borrower and Lender represent and warrant to the other
that:

 

(i)            it has full power to execute and deliver this Agreement, to enter
into the Loans contemplated hereby and to perform its obligations hereunder;

 

(ii)           it has taken all necessary action to authorize such execution,
delivery and performance;

 

(iii)          this Agreement constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms; and

 

(iv)          the execution, delivery and performance of this Agreement does not
and will not violate, contravene, or constitute a default under, (A) its
certificate of incorporation, bylaws or other governing documents, (B) any laws,
rules or regulations of any governmental authority to which it is subject,
(C) any contracts, agreements or instrument to which it is a party or (D) any
judgment, injunction, order or decree by which it is bound.

 

(b)           Lender represents and warrants to Borrower, as of the date hereof,
and as of the date any Loaned Shares are transferred to Borrower in respect of
any Loan hereunder, that the Loaned Shares and all other outstanding shares of
Common Stock of the Lender have been duly authorized and, upon the issuance and
delivery of the Loaned Shares to Borrower in accordance with the terms and
conditions hereof, and subject to the contemporaneous or prior receipt of the
applicable Loan Fee by Lender, will be duly authorized, validly issued, fully
paid nonassessible shares of Common Stock; and the stockholders of Lender have
no preemptive rights with respect to the Loaned Shares.

 

9

--------------------------------------------------------------------------------


 

(c)           Lender represents and warrants to Borrower, as of the date hereof,
and as of the date any Loaned Shares are transferred to Borrower in respect of
any Loan hereunder, that the outstanding shares of Common Stock are listed on
The Nasdaq National Market (“NASDAQ”) and the Loaned Shares have been approved
for listing on the NASDAQ, subject to official notice of issuance.

 

(d)           Borrower represents to Lender that it has, or at the time of
transfer to the Collateral Agent shall have, the right to grant to Lender, and
that Lender shall acquire, a continuing first priority security interest in the
Collateral, if any.

 

(e)           The representations and warranties of Borrower and Lender under
this Section 9 shall remain in full force and effect at all times during the
term of this Agreement and shall survive the termination for any reason of this
Agreement.

 

Section 10.               Covenants.

 

(a)           Borrower covenants and agrees with Lender that, in so far as it is
the record owner of any Loaned Shares, such Loaned Shares will be used for the
purpose of directly or indirectly facilitating the sale of the Convertible Notes
and the hedging of the Convertible Notes by the holders thereof or for such
other purpose as reasonably determined by the Lender.

 

(b)           The parties hereto acknowledge that Borrower has informed Lender
that Borrower is a “financial institution” within the meaning of Section 101(22)
of Title 11 of the United States Code (the “Bankruptcy Code”).  The parties
hereto further acknowledge and agree that (i) each Loan hereunder is intended to
be a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code; (ii) each and every transfer of funds, securities and other
property under this Agreement is intended to be a “settlement payment” or a
“margin payment,” as such terms are used in Sections 362(b)(6) and 546(e) of the
Bankruptcy Code; and (iii) the rights given to Lender hereunder upon a Default
by Borrower are intended to constitute the rights to cause the liquidation of a
securities contract and to set off mutual debts and claims in connection with a
securities contract, as such terms are used in Sections 555 and 362(b)(6) of the
Bankruptcy Code.

 

Section 11.               Events of Default.

 

(a)           All Loans, and any further obligation to make Loans under this
Agreement, may, at the option of Lender by a written notice to Borrower (which
option shall be deemed exercised, even if no notice is given, immediately on the
occurrence of an event specified in either Section 11(a)(iv) or
Section 11(a)(v) below), be terminated (i) immediately on the occurrence of any
of the events set forth in Section 11(a)(iv) or Section 11(a)(v) below and
(ii) two Business Days following such notice on the occurrence of any of the
other events set forth below, (each, a “Default”):

 

(i)            Borrower fails to deliver Loaned Shares to Lender as required by
Section 6;

 

(ii)           Borrower fails to deliver or pay to Lender when due any cash,
securities or other property as required by Section 7;

 

10

--------------------------------------------------------------------------------


 

(iii)          Borrower fails to transfer Collateral when due as required by
Section 3 and Section 4;

 

(iv)          the filing by or on behalf of Borrower of a voluntary petition or
an answer seeking reorganization, arrangement, readjustment of its debts or for
any other relief under any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution, winding-up or liquidation or
similar act or law, of any state, federal or other applicable foreign
jurisdictions, now or hereafter existing (“Bankruptcy Law”), or any action by
Borrower for, or consent or acquiescence to, the appointment of a receiver
trustee or other custodian of Borrower, or of all or a substantial part of its
property; or the making by Borrower of a general assignment for the benefit of
creditors; or the admission by Borrower in writing of its inability to pay its
debts as they become due;

 

(v)           the filing of any involuntary petition against Borrower in
bankruptcy or seeking reorganization, arrangement, readjustment of its debts or
for any other relief under any Bankruptcy Law and an order for relief by a court
having jurisdiction in the premises shall have been issued or entered therein;
or any other similar relief shall be granted under any applicable federal or
state law or law of any other applicable foreign jurisdictions; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers over Borrower or over all or a part of its property shall have been
entered; or the involuntary appointment of an interim receiver, trustee or other
custodian of Borrower or of all or a substantial part of its property; or the
issuance of a warrant of attachment, execution or similar process against any
substantial part of the property of Borrower; and continuance of any such event
for 15 consecutive calendar days unless dismissed, bonded to the satisfaction of
the court having jurisdiction in the premises or discharged;

 

(vi)          Borrower fails to provide any indemnity as required by Section 14;

 

(vii)         Borrower notifies Lender of its inability to or intention not to
perform Borrower’s obligations hereunder or otherwise disaffirms, rejects or
repudiates any of its obligations hereunder; or

 

(viii)        Any representation made by Borrower under this Agreement in
connection with any Loan or Loans hereunder shall be incorrect or untrue in any
material respect during the term of any Loan hereunder or Borrower fails to
comply in any material respect with any of its covenants under this Agreement.

 

Section 12.               Lender’s Remedies.

 

(a)           Upon the termination of any Loan by Lender under Section 11,
Borrower may, with the prior written consent of Lender (which consent may be
withheld at Lender’s sole discretion; provided however that, Lender shall not
withhold such request if Borrower as a result would unavoidably become, directly
or indirectly, a Beneficial Owner of more than 9.9% of the

 

11

--------------------------------------------------------------------------------


 

shares of Common Stock outstanding at such time), in lieu of the delivery of
Loaned Shares to Lender in accordance with Section 6(d), pay to Lender, no later
than one Business Day following notice of such Default to Borrower, an amount in
immediately available funds (the “Replacement Cash”) equal to the product of the
Closing Price as of the date of such notice of Default and the number of Loaned
Shares otherwise required to be delivered; provided that if Lender consents to
the delivery of Replacement Cash, Borrower may direct the Collateral Agent to
deliver to Lender any Collateral held by the Collateral Agent in respect of the
Loan so terminated and, to the extent the Market Value of any such Collateral
delivered to Lender is less than the required amount of Replacement Cash, pay to
Lender such difference in immediately available funds.  Any Collateral in
respect of the Loan so terminated that is not so delivered to Lender pursuant to
this clause shall, upon payment in full of the Replacement Cash to Lender, be
immediately delivered by Collateral Agent to Borrower.

 

(b)           Notwithstanding anything to the contrary herein, if, upon the
termination of any Loan by Lender under Section 11 and, at the time of such
termination, the purchase of Common Stock in an amount equal to the Loaned
Shares to be delivered to Lender in accordance with Section 6(d) shall (i) be
prohibited by any law, rules or regulation of any governmental authority to
which it is or would be subject, (ii) violate, or would upon such purchase
likely violate, any order or prohibition of any court, tribunal or other
governmental authority or (iii) require the prior consent of any court, tribunal
or governmental authority prior to any such repurchase (each of (i), (ii) and
(iii), a (“Legal Obstacle”), then, in each case, Borrower shall immediately
notify Lender of the Legal Obstacle and the basis therefor, whereupon Borrower’s
obligations under Section 6(d) shall be suspended until such time as no Legal
Obstacle with respect to such obligations shall exist (a “Repayment
Suspension”).  Upon notification of a Repayment Suspension and for so long as
the Repayment Suspension shall continue during any Pledge Period, Lender shall
have the right, exercisable in it sole discretion, to direct the Collateral
Agent to, and the Collateral Agent upon receipt of the written request of Lender
(with a copy to Borrower) shall, release to Lender an amount of Collateral with
a Market Value equal to the Market Value of all (or such fewer number as Lender
may specify) of the Loaned Shares that are the subject of the Repayment
Suspension, whereupon the Borrower’s obligation to return the specified number
of Loaned Shares to the Lender shall be automatically extinguished.

 

(c)           If Borrower shall fail to deliver Loaned Shares to Lender pursuant
to Section 6(d) when due or shall fail to pay the Replacement Cash to Lender
when due in accordance with Section 12(a) or (b) above (to the extent Borrower
is permitted and elects to pay Replacement Cash), then, in either case, in
addition to any other remedies available to Lender under this Agreement or under
applicable law, Lender shall have the right (without further notice to Borrower)
to (i) purchase a like amount of Loaned Shares (“Replacement Shares”) in the
principal market for such securities in a commercially reasonable manner,
(ii) sell any Collateral in the principal market for such Collateral in a
commercially reasonable manner and (iii) apply and set off the Collateral, if
any, and any proceeds thereof (including any amounts drawn under a letter of
credit supporting any Loan) against the payment of the purchase price for such
Replacement Shares and any amounts due to Lender under this Agreement.  To the
extent Lender shall exercise such right, Borrower’s obligation to return a like
amount of Loaned Shares or to pay the Replacement Cash, as applicable, shall
terminate and Borrower shall be liable to Lender for the purchase price of
Replacement Shares (plus all other

 

12

--------------------------------------------------------------------------------


 

amounts, if any, due to Lender hereunder).  In the event that (i) the purchase
price of Replacement Shares (plus all other amounts, if any, due to Lender
hereunder) exceeds (ii) the amount of the Collateral, if any, Borrower shall be
liable to Lender for the amount of such excess.  The purchase price of
Replacement Shares purchased under this Section 12 shall include, and the
proceeds of any sale of Collateral shall be determined after deduction of,
broker’s fees and commissions and all other reasonable costs, fees and expenses
related to such purchase and sale.  In the event Lender exercises its rights
under this Section 12, Lender may elect in its sole discretion, in lieu of
purchasing all or a portion of the Replacement Shares or selling all or a
portion of the Collateral, if any, to be deemed to have made, respectively, such
purchase of Replacement Shares or sale of Collateral for an amount equal to the
Closing Price of the Common Stock on the date Lender elects to exercise this
remedy.  Upon the satisfaction of all Borrower’s obligations hereunder, any
remaining Collateral shall be returned to Borrower.

 

Section 13.               Transfers.

 

(a)           All transfers of Loaned Shares to Borrower or to Lender hereunder
shall be made by the crediting by a Clearing Organization of such financial
assets to the transferee’s “securities account” (within the meaning of
Section 8-501 of the UCC) maintained with such Clearing Organization.  All
transfers of Collateral to Collateral Agent by Borrower shall be made by
crediting the Collateral Account.  All transfers of Collateral to Lender by
Collateral Agent shall be made in the manner directed by Lender.  In every
transfer of “financial assets” (within the meaning of Section 8-102 of the UCC)
hereunder, the transferor shall take all steps necessary (a) to effect a
delivery to the transferee under Section 8-301 of the UCC, or to cause the
creation of a security entitlement in favor of the transferee under
Section 8-501 of the UCC, (b) to enable the transferee to obtain “control”
(within the meaning of Section 8-106 of the UCC), and (c) to provide the
transferee with comparable rights under any applicable foreign law or
regulation.

 

(b)           All transfers of cash hereunder to Borrower or Lender shall be by
wire transfer in immediately available, freely transferable funds.

 

(c)           A transfer of securities or cash may be effected under this
Section 13 on any day except (i) a day on which the transferee is closed for
business at its address set forth in Section 17 or (ii) a day on which a
Clearing Organization or wire transfer system is closed, if the facilities of
such Clearing Organization or wire transfer system are required to effect such
transfer.

 

Section 14.               Indemnities.

 

(a)           Lender hereby agrees to indemnify and hold harmless Borrower and
its affiliates and its former, present and future directors, officers, employees
and other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses incurred or suffered by any such person or entity
directly or indirectly arising from, by reason of, or in connection with,
(i) any breach by Lender of any of its representations or warranties contained
in Section 9 or (ii) any breach by Lender of any of its covenants or agreements
in this Agreement.

 

(b)           Borrower hereby agrees to indemnify and hold harmless Lender and
its affiliates and its former, present and future directors, officers, employees
and other agents and

 

13

--------------------------------------------------------------------------------


 

representatives from and against any and all liabilities, judgments, claims,
settlements, losses, damages, fees, liens, taxes, penalties, obligations and
expenses incurred or suffered by any such person or entity directly or
indirectly arising from, by reason of, or in connection with (i) any breach by
Borrower of any of its representations or warranties contained in Section 9 or
(ii) any breach by Borrower of any of its covenants or agreements in this
Agreement.

 

(c)           In case any claim or litigation which might give rise to any
obligation of a party under this Section 14 (each an “Indemnifying Party”) shall
come to the attention of the party seeking indemnification hereunder (the
“Indemnified Party”), the Indemnified Party shall promptly notify the
Indemnifying Party in writing of the existence and amount thereof; provided that
the failure of the Indemnified Party to give such notice shall not adversely
affect the right of the Indemnified Party to indemnification under this
Agreement, except to the extent the Indemnifying Party is materially prejudiced
thereby.  The Indemnifying Party shall promptly notify the Indemnified Party in
writing if it accepts such claim or litigation as being within its
indemnification obligations under this Section 14.  Such response shall be
delivered no later than 30 days after the initial notification from the
Indemnified Party; provided that, if the Indemnifying Party reasonably cannot
respond to such notice within 30 days, the Indemnifying Party shall respond to
the Indemnified Party as soon thereafter as reasonably possible.

 

(d)           An Indemnifying Party shall be entitled to participate in and, if
(i) in the judgment of the Indemnified Party such claim can properly be resolved
by money damages alone and the Indemnifying Party has the financial resources to
pay such damages and (ii) the Indemnifying Party admits that this indemnity
fully covers the claim or litigation, the Indemnifying Party shall be entitled
to direct the defense of any claim at its expense, but such defense shall be
conducted by legal counsel reasonably satisfactory to the Indemnified Party.  An
Indemnified Party shall not make any settlement of any claim or litigation under
this Section 14 without the written consent of the Indemnifying Party.

 

Section 15.               Termination Of Agreement.

 

(a)           This Agreement may be terminated (i) at any time by the written
agreement of Lender and Borrower, (ii) by Lender upon the occurrence of a
Default or (iii) upon the earlier of (A) November 17 2035 and (B) the date on
which the Lender has notified the Borrower in writing of its intention to
terminate this Agreement at any time after the entire principal amount of
Convertible Notes ceases to be outstanding, whether as a result of conversion,
redemption, repurchase, cancellation or otherwise.

 

(b)           Unless otherwise agreed by Borrower and Lender, the provisions of
Section 14 shall survive the termination of this Agreement.

 

Section 16.               Registration Provisions.

 

If, following the initial Loan hereunder and registration of the initial Loaned
Shares in respect of such Loan, any subsequent Loan and public sale of the
Loaned Shares in respect of such subsequent Loan, in the reasonable opinion of
counsel to Borrower, would require registration under the Securities Act of
1933, as amended, Lender shall register such sale in a form and manner
reasonably satisfactory to Borrower, and shall enter into an underwriting

 

14

--------------------------------------------------------------------------------


 

agreement substantially in the form of the Underwriting Agreement dated as of
November 17, 2005 relating to the issuance and sale of such initial Loaned
Shares and shall afford Borrower and its representatives and agents an
opportunity to conduct an appropriate “due diligence” investigation to
Borrower’s reasonable satisfaction, all at the expense of Lender.  In no event
shall this Section 16 require Lender to register shares of Common Stock in
excess of the Maximum Number of Shares.

 

Section 17.               Notices.

 

(a)           All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when received.

 

(b)           All such notices and other communications shall be directed to the
following address:

 

(i)            If to Borrower or Borrowing Agent to:

 

Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, NY 10179

 

(ii)           If to Collateral Agent to:

 

Bear, Stearns & Co. Inc., as Collateral Agent for
383 Madison Avenue
New York, NY 10179

 

(iii)          If to Securities Intermediary to:

 

Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, NY 10179

 

(iv)          If to Lender to:

 

CompuCredit Corporation
245 Perimeter Center Parkway, Suite 600
Atlanta, Georgia  30346
Facsimile:  770-206-6187
Attention:  Rohit H. Kirpalani, General Counsel

 

With a copy to:
Troutman Sanders LLP
600 Peachtree Street
Suite 5200
Atlanta, Georgia  30308
Facsimile:  404-962-6743
Attention:  W. Brinkley Dickerson, Jr.

 

15

--------------------------------------------------------------------------------


 

(c)           In the case of any party, at such other address as may be
designated by written notice to the other parties.

 

Section 18.               Governing Law; Submission To Jurisdiction;
Severability.

 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, but excluding any choice of law
provisions that would require the application of the laws of a jurisdiction
other than New York.

 

(b)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY SUCH COURT,
SOLELY FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS
OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY LOAN
HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF
RESIDENCE OR DOMICILE.

 

(c)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT
MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(d)           To the extent permitted by law, the unenforceability or invalidity
of any provision or provisions of this Agreement shall not render any other
provision or provisions herein contained unenforceable or invalid.

 

Section 19.               Counterparts.  This Agreement may be executed in any
number of counterparts, and all such counterparts taken together shall be deemed
to constitute one and the same agreement.

 

Section 20.               Designation Of Replacement Collateral Agent.  If at
any time while this Agreement is in effect (i) Bear, Stearns & Co. Inc. ceases
to be a Securities Intermediary or (ii) Lender shall determine, in its sole
discretion, that any of the relationships by or among the parties hereto are
reasonably likely to prevent Lender from acquiring, or jeopardize the
continuation of, Lender’s continuing first priority security interest in the
Collateral as contemplated under Section 3(b), Lender shall be entitled to
designate a bank or trust company reasonably satisfactory to Borrower as a
successor Collateral Agent.  In the event of a designation of a successor
Collateral Agent, each of the parties to this Agreement agrees to take all such
actions as are reasonably necessary to effect the transfer of rights and
obligations of Bear, Stearns & Co. Inc. as Collateral Agent hereunder to such
successor Collateral Agent, including the execution and delivery of amendments
to this Agreement as shall be necessary to effect such designation and transfer.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto to have executed this Share Lending
Agreement as of the date and year first above written.

 

COMPUCREDIT CORPORATION

BEAR, STEARNS INTERNATIONAL
LIMITED

as Lender

as Borrower

 

 

By: /s/ William McCamey

 

By: /s/ Robert N. Brunson

 

Name: William McCamey

Name: Robert N. Brunson

Title: Treasurer

Title: Senior Managing Director

 

 

 

 

 

BEAR, STEARNS & CO. INC. as Collateral
Agent

 

 

 

By: /s/ Paul S. Rosica

 

 

Name: Paul S. Rosica

 

Title: Senior Managing Director

 

 

 

BEAR, STEARNS & CO. INC.
as Borrowing Agent

 

 

 

By: /s/ Robert N. Brunson

 

 

Name: Robert N. Brunson

 

Title: Senior Managing Director

 

17

--------------------------------------------------------------------------------